In an action to recover damages for breach of contract and to declare a provision of the parties’ agency agreement to be void, the parties purportedly cross-appeal as of right from an order of the Supreme Court, Westchester County, dated July 19, 1978, which, upon plaintiff’s motion for a further pretrial examination of a defense witness and to compel the witness to respond to previously unanswered questions, directed the witness to respond to certain of the questions and sustained the refusal to respond to other questions. Appeal and cross appeal dismissed, without costs or disbursements. As this court recently reiterated, "Orders made upon questions propounded at an examination before trial are not appealable as of right” (Siegal v Arnao, 61 AD2d 812). Inasmuch as the rulings were made upon a motion on notice and upon a full record, application for leave to appeal could have been made. Had such an application been made, however, we would not have granted leave to appeal in the circumstances of this case (see Siegel v Arnao, supra; cf. Rockwood Nat. Corp. v Peat, Marwick, Mitchell & Co., 59 AD2d 573). Mollen, P. J., Suozzi, O’Connor and Mangano, JJ., concur.